Name: Commission Regulation (EEC) No 1645/89 of 12 June 1989 amending Regulation (EEC) No 3653/85 laying down detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy
 Date Published: nan

 13 . 6 . 89 Official Journal of the European Communities No L 162/21 COMMISSION REGULATION (EEC) No 1645/89 of 12 June 1989 amending Regulation (EEC) No 3653/85 laying down detailed rules for implementing the import system applicable to certain third countries for sheepmeat and goatmeat as from 1986 equivalent reduction in the period during which imports may take place ; whereas the validity of licences should therefore be determined from the dat of their actual issue ; whereas the provisions laid down in that Regulation should accordingly be waived on this point ; Whereas the measures provided for in this Regulation are in accordinace with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (3), as amended by Regulation (EEC) No 948/88 (4), lays down detailed rules for implementing the import system introduced by Regulation (EEC) No 3643/85 ; whereas, pursuant to Article 2(1 ) of Regulation (EEC) No 3653/85, Commission Regulation (EEC) No 20/82 (*), as last amended by Regulation (EEC) No 3939/87, is applicable to subject to certain derogations provided for in Regulation (EEC) No 3653/85 ; Whereas, pursuant to Regulation (EEC) No 20/82, for the determination of their term of validity licences are deemed to be issued on the day of submission of the application ; whereas between the date of submission of licence applications and that of actual issue, a period of three to four weeks may elapse, which brings about an HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 3653/85 : 7. Import licences shall be valid three months from the date of their actual issue.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 348 , 24. 12. 1985, p. 2. 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 348 , 24. 12. 1985, p. 2 . (4) OJ No L 92, 9 . 4. 1988,: p. 41 . Is ) OT No L 3. 7. 1 . 1982. D. 26 .